            Case 6:13-cr-10112-JWB Document 786 Filed 09/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                               Case No. 13-10112-03-JWB


ANTOINE BEASLEY,

                      Defendant.

                               MEMORANDUM AND ORDER

       This case comes before the court on Defendant Antoine Beasley’s motion for sentence

reduction. (Doc. 782.) The motion has been fully briefed. (Docs. 784, 785.) Defendant’s motion

is DISMISSED FOR LACK OF JURISDICTION for the reasons stated herein.

       I.       Facts and Procedural History

       This is the third time that Defendant has filed a motion for sentence reduction. (Docs. 731,

758.) His previous motions were denied. (Docs. 743, 759.) In 2017, Defendant was convicted of

possession of a firearm by a user of controlled substances, in violation of 18 U.S.C. § 922(g)(3),

and conspiracy to distribute marijuana, in violation of 21 U.S.C. § 846. Defendant was sentenced

to 63 months imprisonment. (Doc. 559.)

       Defendant has recently been released from prison and is serving the remainder of his

sentence in a residential reentry center. Defendant’s projected release date is May 6, 2022. See

https://www.bop.gov/inmateloc/ (last accessed September 14, 2021). Defendant seeks a sentence

reduction to time served due to the COVID-19 pandemic and his health conditions. Defendant

argues that he is suffering from constant headaches, shortness of breath, fatigue, and joint pain

after being diagnosed with COVID-19 while incarcerated. (Doc. 782 at 1.) Defendant asserts that

                                                1
         Case 6:13-cr-10112-JWB Document 786 Filed 09/15/21 Page 2 of 3




he is at a higher risk of being exposed to COVID-19 while in the reentry center and that he could

take preventative measures at home to minimize his exposure. (Doc. 785 at 1.) Defendant further

argues that he has been successful in the reentry center and obtained a full time job.

        The government opposes the motion on the basis that Defendant has failed to exhaust his

administrative remedies and that he has not shown extraordinary and compelling circumstances

that warrant relief.

        II.     Analysis

        The compassionate release statute, 18 U.S.C. § 3582(c), was amended by The First Step

Act. Now, a defendant may file his own motion if certain conditions have been met. In order to

consider a motion for compassionate release, Defendant must first exhaust his administrative

remedies. United States v. Springer, 820 F. App'x 788, 791 (10th Cir. 2020). Defendant’s motion

does not state that he has exhausted his administrative remedies. In his reply brief, Defendant

states that he was “advised by the Federal Public Defenders Office” that the exhaustion

“requirement does not apply” because he is detained in a reentry center and there is no “warden.”

(Doc. 785 at 1.)

        The Tenth Circuit has held that the exhaustion requirement is mandatory. “Courts may not

modify an inmate's sentence under § 3582(c)(1)(A) unless (1) the BOP has made a motion on the

inmate's behalf, or (2) the inmate has requested that the BOP make such a motion and has either

(a) ‘fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the [inmate]’s behalf’ or (b) thirty days have passed since the ‘warden of the [inmate]’s facility’

received a compassionate-release request from the inmate.” Springer, 820 F. App'x at 791 (citing

§ 3582(c)(1)(A)).




                                                 2
         Case 6:13-cr-10112-JWB Document 786 Filed 09/15/21 Page 3 of 3




        Defendant argues that he is not required to exhaust because there is no “warden” at his

facility. Defendant’s argument lacks merit. The Bureau of Prisons’ regulations define “warden”

to include “the chief executive officer of ... any federal penal or correctional institution or facility.”

United States v. Franco, 973 F.3d 465, 468–69 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020)

(quoting 28 C.F.R. § 500.1(a)). Defendant must first file his request for release with the chief

executive officer of his facility and there is no evidence that he has done so. Id.

        Alternatively, Defendant argues that the court may waive the exhaustion requirement.

(Doc. 785 at 1.) The Tenth Circuit has recently held that this requirement is “mandatory” and not

“judicially waivable.” United States v. Johnson, 849 F. App'x 750, 753 (10th Cir. 2021). Because

Defendant has not exhausted his administrative remedies with respect to his request for sentence

reduction, this court lacks jurisdiction over the motion. United States v. Read-Forbes, 454 F. Supp.

3d 1113, 1117 (D. Kan. 2020).

        III.    Conclusion

        Defendant’s motion for sentence reduction is DISMISSED WITHOUT PREJUDICE FOR

LACK OF JURISDICTION.

        IT IS SO ORDERED. Dated this 15th day of September, 2021.

                                                         __s/ John W. Broomes__________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
